Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dams (7,385,678).
As to independent claim 1, Dams teaches a linear motor system comprising a plurality of stator elements (see annotated figure 7b) that comprise magnetic coils (see annotated figure 7b), wherein one or more magnetic coils (see annotated figure 7b) generate a magnetic flux in the respective stator element (see annotated figure 7b); and at least one mover (see annotated figure 7b) that has at least one magnetic element (see annotated figure 7b) that interacts with the magnetic coils (see annotated figure 7b) of the stator elements (see annotated figure 7b), wherein the mover (see annotated figure 7b) is moved by means of activation of at least one stator element (see annotated 

    PNG
    media_image1.png
    352
    851
    media_image1.png
    Greyscale

As to claim 9/1, Dams teaches wherein at least one selected stator element (see annotated figure 7b) that permanently has the second state is formed in that the stator element (see annotated figure 7b) is reduced in size or has a different spacing from other stator elements (see annotated figure 7b) or in that the stator element is at least substantially missing as shown in figure 7b.  
As to claim 10/1, Dams teaches wherein the spacing between magnetic poles of two stator elements (see annotated figure 7b) that are each arranged next to the at least one selected stator element (see annotated figure 7b)is approximately equal to the 
As to claims 12/1 and 13/1, Dams teaches wherein the linear motor system is a linear motor system having a longitudinal magnetic flux in which the magnetic flux of the stator elements (see annotated figure 7b) substantially extends in the direction of movement of the mover (see annotated figure 7b) as shown in figure 7b.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dams (7,385,678) as applied in claim 1 above, and further in view of Speer (EP2156979).
As to claim 2/1, Dams teaches wherein a plurality of stator elements that are configured to change with respect to the magnetic flux (see annotated figure 7b) exert a braking force on the mover as shown in figure 7b.  
However Dams teaches the claimed limitation as discussed above except a plurality of stator elements that are configured to change with respect to the magnetic flux between an active state and a passive state.

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dams by using a plurality of stator elements that are configured to change with respect to the magnetic flux between an active state and a passive state such that the exert a braking force on the mover, as taught by Speer, to enable the use of inexpensive and less resilient components.
As to claim 3/1, Dams teaches wherein the at least one selected stator element  (see annotated figure 7b) that exerts a braking and/or holding force on the mover  (see annotated figure 7b) and the plurality of stator elements (see annotated figure 7b)  that exert a braking force on the mover are arranged adjacent as shown in figure 7b.  
As to claim 4/1, Dams in view of Speer teaches the claimed limitation as discussed above except wherein the linear motor system comprises a control unit that controls the change of the at least one selected stator element between the first and second states and/or the change of the plurality of stator elements between the active and passive states.  
However Speer teaches the linear motor system comprises a control unit that controls the change of the at least one selected stator element between the first and second states and/or the change of the plurality of stator elements between the active 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dams in view of Speer by using a plurality of stator elements that are configured to change with respect to the view of Speer teaches the claimed limitation as discussed above except wherein the linear motor system comprises a control unit that controls the change of the at least one selected stator element between the first and second states and/or the change of the plurality of stator elements between the active and passive states, as taught by Speer, to enable the use of inexpensive and less resilient components.
As to claim 5/2, Dams in view of Speer teaches the claimed limitation as discussed above except wherein the linear motor system comprises a device for short-circuiting the magnetic coils of the at least one selected stator element and/or of the plurality of stator elements, with the change of the plurality of stator elements and/or of the selected stator element from the active state into the passive state taking place by the short-circuiting of the respective magnetic coils.  
However Speer teaches the linear motor system comprises a device for short-circuiting the magnetic coils of the at least one selected stator element and/or of the plurality of stator elements, with the change of the plurality of stator elements and/or of the selected stator element from the active state into the passive state taking place by the short-circuiting of the respective magnetic coils, (see paragraph [0010], [0021], [0023], [0049, 0050-0051], for the advantageous benefit of enabling the use of inexpensive and less resilient components.

As to claim 6/4, Dams in view of Speer teaches the claimed limitation as discussed above except wherein the device for short-circuiting the magnetic coils is integrated in the control unit.  
However Speer teaches wherein the device for short-circuiting the magnetic coils is integrated in the control unit as shown in figures 4 and 5, for the advantageous benefit of enabling the use of inexpensive and less resilient components.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dams in view of Speer by using the device for short-circuiting the magnetic coils is integrated in the control unit, as taught by Speer, to enable the use of inexpensive and less resilient components.
As to claim 7/5, Dams in view of Speer teaches the claimed limitation as discussed above except wherein the device for short-circuiting the magnetic coils is arranged in the region of the stator elements. 

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dams in view of Speer by using the device for short-circuiting the magnetic coils is arranged in the region of the stator elements, as taught by Speer, to enable the use of inexpensive and less resilient components.
As to claim 8/1, Dams in view of Speer teaches the claimed limitation as discussed above except wherein the device for short-circuiting the magnetic coils is switched on in a passive state.  
However Speer teaches the device for short-circuiting the magnetic coils is switched on in a passive state, (see paragraph [0010], [0021], [0023], [0049, 0050-0051], for the advantageous benefit of enabling the use of inexpensive and less resilient components.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dams in view of Speer by using the device for short-circuiting the magnetic coils is switched on in a passive state, as taught by Speer, to enable the use of inexpensive and less resilient components.
As to claim 11/4, Dams in view of Speer teaches the claimed limitation as discussed above except wherein the control device is configured to compensate by 
However Dams teaches wherein the control device is configured to compensate by means of a forward control the braking and/or holding force that the at least one selected stator element exerts on the mover, (see paragraph [0010], [0021], [0023], [0049, 0050-0051], for the advantageous benefit of enabling the use of inexpensive and less resilient components.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dams in view of Speer by using the control device is configured to compensate by means of a forward control the braking and/or holding force that the at least one selected stator element exerts on the mover, as taught by Speer, to enable the use of inexpensive and less resilient components.
As to claim 14/1, Dams in view of Speer teaches the claimed limitation as discussed above except wherein the at least one selected stator element is configured to change between the first and second states in that a stator element can be at least partly removed and/or deactivated.  
However Speer teaches the at least one selected stator element is configured to change between the first and second states in that a stator element can be at least partly removed and/or deactivated, (see paragraph [0010], [0021], [0023], [0049, 0050-0051], for the advantageous benefit of enabling the use of inexpensive and less resilient components.
.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dams (7,385,678) as applied in claim 1 above, and further in view of Nakahara (JP2003204667) and Nakayama (JP2012178955).
As to claim 16/1, Dams teaches at least one selected stator element (see annotated figure 7b) changes between the first and second states as shown in figure 7b.
However Dams teaches the claimed limitation as discussed above except magnetic connections between a magnetically insulatable stator element and stator elements adjacent at both sides are interrupted.  
However Nakahara teaches magnetic connections between a magnetically insulatable (13) stator element (25) as shown in figure 7, for the advantageous benefit of enabling direct winding without lowering the winding density of the coil, which enables miniaturization and cost reduction.
Nakayama teaches stator elements (3) adjacent at both sides are interrupted (spacer 7) as shown in figure 2, for the advantageous benefit of reducing cogging force.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dams by using .
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dams (7,385,678) as applied in claim 1 above, and further in view of Nakahara (JP2003204667).
As to claim 18/1, Dams teaches wherein the at least one selected stator element (see annotated figure 7b) is configured to change between the first and second states in that permanent magnets (see annotated figure 7b) as shown in figure 7b.
However Dams teaches the claimed limitation as discussed above except arranged and/or electromagnets can be activated between a magnetically insulatable selected stator element and stator elements adjacent at both sides.
Nakahara teaches electromagnets can be activated between a magnetically insulatable (13) selected stator element (25) and stator elements (25) adjacent at both sides as shown in figure 7, for the advantageous benefit of enabling direct winding without lowering the winding density of the coil, which enables miniaturization and cost reduction.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dams by using electromagnets can be activated between a magnetically insulatable selected stator element and stator elements adjacent at both sides, as taught by Nakahara, to enable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	February 4, 2022